DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because claim language, legalese are used. The abstract provided is disclosed Claim 1.  Correction is required.  See MPEP § 608.01(b).

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1, lines 7 and 9, the limitations “a tracking unit” and  “a registration unit” have been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “registration unit” and functional language “determine” and “register” without reciting sufficient structure to achieve the function. The specification describes the tracking and registration units as, “Besides the image reconstruction unit 20, the computation unit 18 preferably further comprises a tracking unit 30 and a registration unit 32. Optionally, the computation unit 18 may further comprise a transparency unit 34. The tracking unit 30 is configured to determine tracking data comprising a position and orientation of the first non-invasive ultrasound probe 14 relative to the second invasive ultrasound probe 16. The registration unit 32 is configured to register the ultrasound image data provided by the second ultrasound probe 16 into the same imaging space as the first ultrasound image data provided by the first ultrasound probe 14.” [0061]. The specification information does not provide enough structural information. 
In Claim 6, line 2, the limitations “a reconstruction unit” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “reconstruction unit” and functional language “generate” without reciting sufficient structure to achieve the function. The specification describes the reconstruction unit as, “In an exemplary implementation, the herein presented system may comprise two synchronized EPIQ devices as two separate image reconstruction units 20, one driving the TTE probe 14 and the other one driving the TEE or ICE probe 16. In an alternative implementation, a single EPIQ device or other ultrasound device is used as single image reconstruction unit 20 and allows for driving both ultrasound probes 14, 16 simultaneously.” [0059];“Besides the image reconstruction unit 20, the computation unit 18 preferably further comprises a tracking unit 30 and a registration unit 32. Optionally, the computation unit 18 may further comprise a transparency unit 34. The tracking unit 30 is configured to determine tracking data comprising a position and orientation of the first non-invasive ultrasound probe 14 relative to the second invasive ultrasound probe 16. The 
In Claim 7, line 1-2, the limitation “a transparency unit” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “transparency unit” and functional language “adapt” without reciting sufficient structure to achieve the function. The specification describes the transparency unit as, “Besides the image reconstruction unit 20, the computation unit 18 preferably further comprises a tracking unit 30 and a registration unit 32. Optionally, the computation unit 18 may further comprise a transparency unit 34. The tracking unit 30 is configured to determine tracking data comprising a position and orientation of the first non-invasive ultrasound probe 14 relative to the second invasive ultrasound probe 16. The registration unit 32 is configured to register the ultrasound image data provided by the second ultrasound probe 16 into the same imaging space as the first ultrasound image data provided by the first ultrasound probe 14. This registration is based on the tracking data provided by the tracking unit 30. The function of the optional transparency unit 34 will be elucidated in detail further below.” [0061]; “The optional transparency unit 34 may be used to allow the user to control the transparency of the second image 68. For example, if some of the heart structures are not visible in the second image 68, the user may increase the transparency of the second image 68 in order to observe said structures in the underlying first image 64.” [0079]. The specification information does not provide enough structural information.

**Examiner Notes, the first instance in which the limitations were recited are mentioned in the 112(f) analysis, this is not a comprehensive list of every instance the limitations are mentioned in the claims. The conclusions for each recited limitations above care for every instance the limitation is found in the claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a generic computer program. Claims that are not directed to any statutory categories include, “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.” MPEP 2106.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to 
Claim 1, lines 7 and 9, the limitations “a tracking unit” and “a registration unit” 
Claim 7, line 1-2, the limitation “a transparency unit” 
without providing sufficient information in the claim, specification or drawings to clearly understand what the structure is and what is the true intended usage of the structure.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim limitations:
“a tracking unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The function of “determine” can be performed using processing and/or probe sensor with user computations. For the purpose of examination, the Examiner using broadest reasonable interpretation will interpret “a tracking unit” as a processor.
“a registration unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The function of “register” can be performed using processing and/or probe sensor with user computations. For the purpose of examination, the Examiner using broadest reasonable interpretation will interpret “a registration unit” as a processor.


Therefore, Claims 1-15 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-10 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anitcipated by Savord et. al. (U.S. 20060270934, November 30, 2006)(hereinafter, “Savord”).
Regarding Claim 1, Savord teaches: Ultrasound system (Figs. 1-4, an interventional device system, [0023]) comprising: 
a first non-invasive ultrasound probe configured to acquire first ultrasound data having a first field of view (Figs.1-2 and 4, element 10, probe, [0022-0023]; “…On the left side of the drawing is a three dimensional (3D) ultrasonic imaging system including a probe 10 having a two dimensional array transducer. The transducer array transmits ultrasonic beams over a volumetric field of view 120 under control of an ultrasound acquisition subsystem 12 and receives echoes in response to the transmitted beams which are coupled to and processed by the acquisition subsystem.” [0022]); 

a tracking unit configured to determine tracking data comprising a position and orientation of the first non-invasive ultrasound probe relative to the second invasive ultrasound probe (“At times signaled by the intervention subsystem or the ultrasound acquisition subsystem the device position measurement subsystem 24 acquires locational information of the imaging probe 10, the interventional device 30, or both. The 3D ultrasonic image data acquired by the 
and a registration unit configured to register the second field of view into the first field of view based on the tracking data (“In the process of FIG. 17 acquired 3D ultrasound data is volume rendered by the ultrasound system to form a 3D ultrasound image in step 202. In step 204 the volume rendered ultrasound image and data identifying the position of the array transducer 50 or probe 10 is transmitted to the interventional system. In step 206 the 3D ultrasound image is converted to the frame of reference of the data of the interventional system. This may involve resealing the coordinate data of the 3D ultrasound image to match the coordinate scaling of the interventional system data. Once the ultrasound image data has been converted, the ultrasound image and the interventional device data are aligned (step 208) through the use of the probe and interventional device coordinate information and combined (step 210) to form a consolidated three dimensional image for display 28 containing spatially accurate information about the interventional device and/or its procedure.” [0045]).
Regarding Claim 2, Savord substantially teaches the claim limitations as noted above.
Savord further teaches: wherein the first field of view is larger than the second field of view (Figs.1-2 and 4, element 30, invasive device, [0023-0024]; “…FIG. 1 the invasive device 30 is shown as a catheter which is performing a function at the wall of the left ventricle 102 of the heart 100. The full extent of the endocardial wall of the left ventricle is visible by three dimensional ultrasonic imaging of the volumetric field of view 120 of the 3D ultrasonic imaging system. The working tip of the interventional device 30 may include an x-ray, r.f. or ultrasonic device for imaging or ranging the endocardium, or a physiologic or thermal sensor which conducts diagnostic measurements of the endocardium, or an ablation device which treats lesions on the endocardium, or a placement device for an electrode, for example.” [0024]; “The 
 Regarding Claim 3, Savord substantially teaches the claim limitations as noted above.
Savord further teaches: wherein the first non-invasive ultrasound probe is a transthoracic echocardiography probe (“FIG. 2 illustrates practice of the present invention when the three dimensional ultrasound probe used is a transthoracic probe 10.” [0028]).
	Regarding Claim 4, Savord substantially teaches the claim limitations as noted above.
Savord further teaches: wherein the second invasive ultrasound probe is a transesophageal echocardiography probe or an intracardiac echocardiography probe (“In this drawing the interventional device is shown as a catheter, but it could also be some other tool or instrument such as a needle, a surgical tool such as a dissection instrument or stapler or a stent delivery, electrophysiology, or balloon catheter, a therapy device such as a high intensity ultrasound probe or a pacemaker or defibrillator lead, a diagnostic or measurement device such as an IVUS or optical catheter or sensor, or any other device which is manipulated and operates within the body.” [0023]; “FIG. 1 the invasive device 30 is shown as a catheter which is performing a function at the wall of the left ventricle 102 of the heart 100.” [0024]; “It will also be appreciated that probes other than transthoracic probes may be used for three dimensional 
Regarding Claim 5, Savord substantially teaches the claim limitations as noted above.
Savord further teaches: wherein each of the first ultrasound data and the second ultrasound data are 3D ultrasound data (“Referring first to FIG. 1, the use of three dimensional ultrasonic imaging to guide or monitor an invasive instrument and procedure is shown in partial block diagram form. On the left side of the drawing is a three dimensional (3D) ultrasonic imaging system including a probe 10 having a two dimensional array transducer. The transducer array transmits ultrasonic beams over a volumetric field of view 120 under control of an ultrasound acquisition subsystem 12 and receives echoes in response to the transmitted beams which are coupled to and processed by the acquisition subsystem.” [0022]; “In the embodiment of FIG. 1 the invasive device 30 is shown as a catheter which is performing a function at the wall of the left ventricle 102 of the heart 100. The full extent of the endocardial wall of the left ventricle is visible by three dimensional ultrasonic imaging of the volumetric field of view 120 of the 3D ultrasonic imaging system. The working tip of the interventional device 30 may include an x-ray, r.f. or ultrasonic device for imaging or ranging the endocardium, or a physiologic or thermal sensor which conducts diagnostic measurements of the endocardium, or an ablation device which treats lesions on the endocardium, or a placement device for an electrode, for example.” [0024]).
	Regarding Claim 6, Savord substantially teaches the claim limitations as noted above.
Savord further teaches: further comprising an image reconstruction unit which is configured to generate an ultrasound image in which a first image having the first field of view and being produced based on the first ultrasound data is overlaid with a second image having the second field of view and being produced based on the second ultrasound data (“FIGS. 17-21 are flowcharts which illustrate several ways in which the three dimensional ultrasonic image data acquired by the ultrasound system can be merged with spatially based data of the 
	Regarding Claim 8, Savord substantially teaches the claim limitations as noted above.
Savord further teaches: wherein the tracking unit comprises a first tracking device configured to track a position and orientation of the first non-invasive ultrasound probe (“The probe 10 may also include a position sensor 52 which provides signals indicative of the position of the probe 10 to a transducer position detector 54. The sensor 52 may be a magnetic, electromagnetic, radio frequency, infrared, or other type of sensor such as one which transmits a signal that is detected by a voltage impedance circuit. The transducer position signal 56 produced by the detector 54 may be used by the ultrasound system or coupled to the interventional device system when useful for the formation of spatially coordinated images 
Regarding Claim 9, Savord substantially teaches the claim limitations as noted above.
Savord further teaches: wherein the tracking unit comprises a common tracking sensor configured to track a position and orientation of the first non-invasive ultrasound probe and a position and orientation of the second invasive ultrasound probe (“The 3D ultrasonic image data acquired by the probe 10 and the ultrasound acquisition subsystem 12, and the interventional data acquired by the intervention subsystem, and the location data of the probe 10, the interventional device 30, or both, are then processed to form a consolidated 3D ultrasound image by the 3D image processor 14. The 3D image containing interventional device and/or procedure information is then displayed on the display 18. The entire imaging and interventional system is controlled by a user control panel 29.” [0051]).
Regarding Claim 10, Savord substantially teaches the claim limitations as noted above.
Savord further teaches: wherein the tracking unit comprises a terminal to which each of the first non-invasive ultrasound probe and the second invasive ultrasound probe is releasable connected (“…a signal path 42 connects the ultrasound acquisition subsystem 12 of the ultrasound system and the device position measurement subsystem 24 of the interventional device system to allow synchronization of the imaging system and the interventional device.” [0026]).
Regarding Claim 13, Savord substantially teaches the claim limitations as noted above.
Savord further teaches: wherein the tracking unit comprises an electromagnetic localization sensor (“The interventional device may also have an active position sensor 32 which 
Regarding Claim 14, Savord substantially teaches the claim limitations as noted above.
Savord further teaches: wherein the first ultrasound data is acquired simultaneously with the second ultrasound data (“The operator can maneuver and reposition the probe 10 to constantly keep the interventional device 30 within the probe's volumetric field of view. Since in the preferred embodiment the probe 10 has a two dimensional array which rapidly transmits and receives electronically steered beams, rather than a mechanically swept transducer, real time three dimensional ultrasonic imaging can be performed and the interventional device and its procedure observed continuously and precisely in three dimensions.” [0025]; “In this embodiment the probe 10 includes the position sensor 52. Rather than process the probe position signal by the transducer position detector 54 in the ultrasound system, the signal is processed by the same subsystem that processes the position signal from the interventional device 30. The two position signals allow a direct correlation of the positions of the interventional device and the probe to be performed by the interventional device system and used for coordinated imaging of the two systems.” [0032]).
Regarding Claim 15, Savord substantially teaches the claim limitations as noted above.
Savord further teaches: wherein the first non-invasive ultrasound probe has a resolution and wherein the second invasive ultrasound probe has a resolution, the resolution of the second invasive ultrasound probe being higher than the resolution of the first non-invasive ultrasound probe (“This information is communicated to the ultrasound acquisition subsystem 12, when then transmits a greater beam density in the volumetric region 122 surrounding the interventional device 30. In the remainder of the volumetric field of view 120 more widely spaced transmit beams are employed. The space between the widely spaced transmit beams may be 
Regarding Claim 16, the claim limitations are the intended usage of Claim 1, since the references cited in Claim 1 have system and methods capabilities, the limitations are as such rejected under the same rationale.
Savord teaches: Method comprising the steps of:  5receiving, from a first non-invasive ultrasound probe, first ultrasound data having a first field of view (Figs.1-2 and 4, element 10, probe, [0022-0023]; “…On the left side of the drawing is a three dimensional (3D) ultrasonic imaging system including a probe 10 having a two dimensional array transducer. The transducer array transmits ultrasonic beams over a volumetric field of view 120 under control of an ultrasound acquisition subsystem 12 and receives echoes in response to the transmitted beams which are coupled to and processed by the acquisition subsystem.” [0022]);
receiving, from a second invasive ultrasound probe, second ultrasound data having a second field of view which is different from the first field of view (Figs.1-2 and 4, element 30, invasive device, [0023-0024]; “…FIG. 1 the invasive device 30 is shown as a catheter which is performing a function at the wall of the left ventricle 102 of the heart 100. The full extent of the endocardial wall of the left ventricle is visible by three dimensional ultrasonic imaging of the 
receiving tracking data comprising a position and orientation of the first non- 10invasive ultrasound probe relative to the second invasive ultrasound probe (“At times signaled by the intervention subsystem or the ultrasound acquisition subsystem the device position measurement subsystem 24 acquires locational information of the imaging probe 10, the interventional device 30, or both. The 3D ultrasonic image data acquired by the probe 10 and the ultrasound acquisition subsystem 12, and the interventional data acquired by the intervention subsystem, and the location data of the probe 10, the interventional device 30, or both, are then processed to form a consolidated 3D ultrasound image by the 3D image processor 14.” [0051]);
and registering the second field of view into the first field of view based on the tracking data (“In the process of FIG. 17 acquired 3D ultrasound data is volume rendered by the ultrasound system to form a 3D ultrasound image in step 202. In step 204 the volume rendered ultrasound image and data identifying the position of the array transducer 50 or probe 10 is 
Regarding Claim 17, Savord substantially teaches the claim limitations as noted above.
Further, regarding limitations, wherein the first ultrasound data is acquired 15simultaneously with the second ultrasound data, is substantially similar in scope with corresponding limitations recited in Claim 14 and is therefore, rejected under the same rationale.
Regarding Claim 18, Savord substantially teaches the claim limitations as noted above.
Further, regarding limitations, wherein the first ultrasound data received from the first non-invasive ultrasound probe has a resolution and wherein the second ultrasound data received from the second invasive ultrasound probe has a resolution, the 20resolution of the second ultrasound data being higher than the resolution of the first ultrasound data, is substantially similar in scope with corresponding limitations recited in Claim 15 and is therefore, rejected under the same rationale.
Regarding Claim 19, Savord substantially teaches the claim limitations as noted above.
Savord further teaches: Computer program comprising program code means for causing a computer to carry out the steps of the method as claimed in claim 16 when said computer program is 25carried out on a computer (“In this embodiment the interventional device 30 is manipulated by the guidance system 22 and operated to perform its procedure under control of the intervention subsystem 20. At times signaled by the intervention subsystem or the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Ralovivh et. al. (U.S. 20160287214, October 6, 2016)(hereinafter, “Ralovich”).
Regarding Claim 7, Savord substantially teaches the claim limitations as noted above.
Savord does not explicitly teach: further comprising a transparency unit which enables a user of the ultrasound system to adapt a transparency of the second image.
Ralovich in the field of ultrasound imaging teaches: “…the volume of interest and volume may be rendered and displayed separately. Two different images are displayed adjacent to each other. In another embodiment, the volume of interest is rendered and a resulting image is 
Since Savord has the system capabilities, it would be obvious to one of ordinary sill in the art before the effective filing date of the invention to incorporate into Savord a transparency unit which enables a user of the ultrasound system to adapt a transparency of an image as taught in Ralovich “…for diagnosis and/or treatment guidance. Enhanced imaging of valves may assist in interventional cardiology and structural heart diseases.” (Ralovich, [0077]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Chan (U.S. 20130131499)(hereinafter, “Chan”).
Regarding Claims 11 and 12,	Savord substantially teaches the claim limitations as noted above.
	Savord does not teach: wherein the tracking unit comprises a fiber optic shape sensor, wherein the fiber optic shape sensor comprises an optical fiber which connects the first non-invasive ultrasound probe with the second invasive ultrasound probe.
	Chan in the field of ultrasound positioning systems teaches: “A method for tracking of a position of an imaging device includes providing a transducer device configured to receive signals from a console and generate images based upon reflected waves, a flexible cable coupled to the transducer device to provide excitation energy to the transducer device from the console, and at least one optical fiber having a shape and position corresponding to a shape 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking unit in Savord to comprise a fiber optic shape sensor, wherein the fiber optic shape sensor comprises an optical fiber which connects the first non-invasive ultrasound probe with the second invasive ultrasound probe as taught in Chan since “…fibers are small and light weight, and are ideal for minimally invasive applications. The fibers are insensitive to variation in signal amplitude (when fiber Bragg sensors are employed with wavelength detection).” (Chan, [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793            

/JONATHAN CWERN/Primary Examiner, Art Unit 3793